Filed 2/21/19 by Clerk of Supreme Court
                       IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                 2019 ND 39


Makayla D. Heldstab,                                      Plaintiff and Appellee

      v.

Justin A. Heldstab,                                    Defendant and Appellant


                                No. 20180299


       Appeal from the District Court of McLean County, South Central Judicial
District, the Honorable Thomas J. Schneider, Judge.

      AFFIRMED.

      Per Curiam.

       Patrick A. Brooke (argued) and Kristin A. Redmann (appeared), Bismarck,
N.D., for plaintiff and appellee.

      Alexander S. Kelsch, Mandan, N.D., for defendant and appellant.
                               Heldstab v. Heldstab
                                    No. 20180299


       Per Curiam.
[¶1]   Justin Heldstab appeals from a divorce judgment that divided the parties’
property and debts and awarded Makayla Heldstab primary residential responsibility
for their child. He argues the district court erred in adopting her proposed findings
of fact, conclusions of law, and order for judgment verbatim, rather than making its
own determination and issuing its own findings of fact, conclusions of law, and order
for judgment.    We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7);
McDowell v. McDowell, 2003 ND 174, ¶ 8, 670 N.W.2d 876 (quoting Schmidkunz v.
Schmidkunz, 529 N.W.2d 857, 858 (N.D. 1995)) (“‘When the [district] court affixes
its signature to the findings, even though drafted by counsel, they become the findings
of the court, and if they adequately explain the basis of the court’s decision,’ the
findings will be upheld.”); see also Dale Expl., LLC v. Hiepler, 2018 ND 271, ¶ 8,
920 N.W.2d 750; Vetter v. Vetter, 267 N.W.2d 790, 792 (N.D. 1978).
[¶2]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                          1